EXHIBIT 99.1 FOR IMMEDIATE RELEASE Investor Relations: Media Relations: Chris Burns Ph: + 1-800-252-3526 David Marshall Ph: 353-1-709-4444 Emer Reynolds Ph: + 353-1-709-4022 Jonathan Birt Ph: +44-786-036-1746 Jamie Tully Ph: +1-212-687-8080 ELAN REPORTS SECOND QUARTER AND FIRST HALF 2 Dublin, Ireland, July 24, 2013 - Elan Corporation, plc (NYSE:ELN) today reported its second quarter and first half 2013 financial results. “We are focused squarely on the process of exploring a sale of the company as announced by our Board of Directors on June 14, 2013", commented Mr. Kelly Martin, CEO, adding, "the Board of Directors and executive management are in complete alignment with regard to exploring all opportunities to maximize shareholder value.” Mr. Martin further added that,“the collective work and effort over the previous years has produced a business platform that is highly unique across a number of tactical as well as strategic dimensions. We will continue to advance the process and communicate the outcome to the marketplace at the appropriate time.” Mr. Nigel Clerkin, chief financial officer, said, “our second quarter results have been substantially impacted by the completion of the Tysabri transaction, the subsequent $1.0 billion share buyback, debt retirements and other transactions. Our net income for the quarter, of $2,288.7 million, reflects the gain recorded on the Tysabri transaction of $2,540.2 million, while our sharecount was reduced by approximately 15%. We remain in a very strong financial position, and ended the quarter with over $1.9 billion in cash and cash equivalents, and no debt.” Unaudited Consolidated U.S. GAAP Income Statement Data Three Months Ended June 30 Six Months Ended June 30 US$m US$m US$m US$m Continuing Operations ) Revenue (see page 7) — — Cost of goods sold — ) Gross margin ) Operating Expenses (see page 7) Selling, general and administrative Research and development ) Other net charges/(gain) (see page 9) Total operating expenses ) ) Operating loss ) ) Net Interest and Investment Gains and Losses (see page 10) Net interest expense — Net charge on debt retirements — Net loss on equity method investments Net interest and investment gains and losses ) ) Net loss from continuing operations before tax ) ) ) Provision for/(benefit from) income taxes ) Net loss from continuing operations ) ) Discontinued Operations Net income from discontinued operations, net of tax (see page 12) ) Net income/(loss) ) ) )
